United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lincoln Park, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1106
Issued: November 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 24, 2012 appellant, through his representative, filed a timely appeal from the
February 15, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which granted an additional schedule award. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether OWCP properly determined the date of maximum medical
improvement (MMI) for appellant’s additional schedule award.
FACTUAL HISTORY
On February 13, 1993 appellant, a 40-year-old city carrier, fractured bones in his left
ankle when he slipped and fell while delivering mail. OWCP accepted his claim for left ankle
1

5 U.S.C. § 8101 et seq.

fracture and issued a schedule award for a seven percent impairment of the left lower extremity.
The period of the award was from August 16, 1996 to January 4, 1997.
Appellant later claimed an additional schedule award. Dr. David Weiss, an osteopath,
examined him on October 3, 2011 and calculated a 12 percent impairment of the left lower
extremity. He found that appellant reached MMI on that date.
An OWCP medical adviser concurred with the impairment rating. He stated, however,
that he believed MMI would be the date of the previous schedule award.
On February 15, 2012 OWCP issued a schedule award for an additional five percent
impairment of the left lower extremity, as appellant had previously received compensation for
the first seven percent of his new rating. It identified MMI as August 16, 1996. The period of
the additional schedule award was from August 16 to November 24, 1996.2
Appellant does not appeal the 12 percent impairment rating. He asks the Board to review
instead the date of MMI. Appellant cites Board precedent that MMI is usually considered the
date of the evaluation that OWCP accepts as definitive.3 Further, he argues that his condition in
1996 was far better than it is now.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.4 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment.5
Only permanent impairment may be rated according to the A.M.A., Guides, and only
after the status of MMI is determined. Impairment should not be considered permanent until a
reasonable time has passed for the healing or recovery to occur. This will depend on the nature
of underlying pathology, as the optimal duration for recovery may vary considerably from days
to months. The clinical findings must indicate that the medical condition is static and well
stabilized for the person to have reached MMI.6

2

This period overlapped that of appellant’s initial schedule award.

3

L.R., Docket No. 11-1397 (issued January 6, 2012).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

A.M.A., Guides 24 (6th ed. 2009); see Orlando Vivens, 42 ECAB 303 (1991) (a schedule award is not payable
until maximum medical improvement -- meaning that the physical condition of the injured member of the body has
stabilized and will not improve further -- has been reached).

2

The period covered by a schedule award commences on the date that the employee
reaches MMI from the residuals of the injury. The question of when MMI has been reached is a
factual one that depends upon the medical findings in the record. The determination of such date
is to be made in each case upon the basis of the medical evidence in that case.7 The date of MMI
is usually considered to be the date of the medical examination that determined the extent of the
impairment.8
If the claimant sustains increased impairment at a later date which is due to work-related
factors, an additional award will be payable if supported by the medical evidence. In such a
case, the original award is undisturbed and the new award has its own date of MMI, percent and
period.9
ANALYSIS
Appellant does not dispute the impairment rating he received. He contests the date the
schedule award began. The Board will therefore review whether OWCP properly determined the
date of MMI.
As the Board noted, the date of MMI is usually considered to be the date of the medical
examination that determined the extent of the impairment. That date was October 3, 2011, the
date that Dr. Weiss, the evaluating osteopath, examined appellant and determined that he had a
12 percent impairment of his left lower extremity. Further, that was the date Dr. Weiss identified
as the date of MMI.
An OWCP medical adviser who believed that the date would be the date of the previous
schedule award offered no medical rationale. The Board finds his opinion to be of little
probative value. As OWCP procedures make clear, an additional schedule award has its own
date of MMI, percent and period.
Accordingly, the Board will modify OWCP’s February 15, 2012 decision to find that
appellant reached MMI by October 3, 2011 and that the period of his additional schedule award
should begin on that date.
CONCLUSION
The Board finds that OWCP improperly determined the date of MMI for appellant’s
additional schedule award.

7

Marie J. Born, 27 ECAB 623 (1976).

8

E.g., Richard Larry Enders, 48 ECAB 184 at n.12 (1996) (date of the audiologic examination).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7.b(2) (January 2010).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 15, 2012 decision is modified to reflect the date of MMI as October 3, 2011 and is
affirmed as modified.
Issued: November 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

